Citation Nr: 1702898	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-28 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for Valley Fever (coccidioidomycosis).

3.  Whether new and material evidence has been received to reopen a claim for service connection for an eye disorder.

4.  Entitlement to a compensable rating for tonsillitis.

5.  Entitlement to special monthly pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972 in the United States Air Force.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The evidence reflects that the Veteran has received disability benefits from the Social Security Administration (SSA).  See June 2006 letter.  To date, it does not appear that an attempt has been made to obtain these records.  As such, pursuant to the duty assist, the Board finds that the SSA records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2016); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In May 2010, the Veteran reported that he was hospitalized twice for his back at Luke Air Force Base in Arizona.  His service treatment records also indicate that he was hospitalized at Davis-Monthan Air Force Base.  Although his service treatment records have been obtained and appear to be complete, there are no records related to any hospitalization during his service.  Because in-patient records are often held separate from service treatment records, a separate attempt should be made to obtain them.  See VBA's Adjudication Procedure Manual, M21-1, III.iii.2.A.1.e.

In addition, the evidence indicates that the Veteran tested positive for Valley Fever at the University of Southern California Medical Center; however, it does not appear that an attempt has been made to obtain these records.  See November 1982 private treatment record.  Therefore, pursuant to the duty to assist, a remand is required so that an attempt can be made to obtain them.  See 38.159(c)(1).  

The Veteran also asserts that he is entitled to special monthly pension based on the need for regular aid and attendance or by reason of being housebound.  An examination was last conducted in July 2007, over nine years ago.  The Veteran has asserted that his disabilities have worsened since then.  Therefore, the Board finds that another VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected and nonservice-connected disabilities.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a copy of any decision(s) to grant or deny SSA benefits to the Veteran and the records upon which any decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should attempt to obtain any separately stored in-patient hospitalization records for treatment the Veteran received during service, including from the facilities located at Luke Air Force Base and Davis-Monthan Air Force Base.  

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers, who have medical records related to his back, Valley Fever, eye disorder, tonsillitis, and those disabilities considered for pension purposes (left ring finger, right great toe, residuals of a laparotomy, residuals of an appendectomy, residuals of a urinary tract infection, passive-aggressive personality, malabsorption syndrome, and asthma).  This request should include any records of treatment for Valley Fever from the University of Southern California Medical Center.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.  

4.  After securing any treatment records, the AOJ should afford the Veteran a VA examination to ascertain the current severity of his service-connected and nonservice-connected disabilities and determine if he meets the requirement for aid and attendance or housebound status.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  If an opinion or examination is needed by a specialist(s), that too should be undertaken.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination. 

After review of the file and examination(s), the examiner should specifically address the following: 

(a) The current symptomatology associated with his various disabilities and the severity of those symptoms.  The AOJ should ensure findings necessary to apply rating criteria to determine whether the Veteran has any single permanent disability rated 100 percent disabling.

(b) Whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; 

(c) Whether the Veteran is a patient in a nursing home on account of mental or physical incapacity;

(d) Whether the Veteran is so helpless or so nearly helpless as to require the regular aid and attendance of another person.  In making this determination, the examiner should specifically comment on whether the Veteran is unable to dress or undress himself, or to keep himself ordinarily clean and presentable; requires the frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; is unable to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; is unable to attend to the wants of nature; or has an incapacity, physical or mental, that requires care of assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment; or is bedridden. 

(e) For housebound purposes, whether the Veteran is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  If another VA examination and/or medical opinion regarding the Veteran's service-connected tonsillitis is needed, one should be obtained. 

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


